Citation Nr: 1424103	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for a right ear hearing loss disability prior to April 27, 2012, and a compensable disability rating for a bilateral hearing loss disability thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.  The October 2005 rating decision also granted the Veteran's claim of entitlement to service connection for a right ear hearing loss disability and assigned an initial noncompensable disability rating.  In November 2010, August 2011, and February 2014, the Board remanded the claim for further development.

During the course of the appeal, by way of a July 2012 decision of the Appeals Management Center in Washington, D.C., service connection was granted for a left ear hearing loss disability with an effective date of April 27, 2012.  As the Veteran has not filed a Notice of Disagreement with the effective date, the issue of entitlement to service connection for a left ear hearing loss disability has been resolved in full and is no longer before the Board.

The Veteran was scheduled to appear at a hearing before the Board at the RO in St. Petersburg, Florida on December 11, 2007.  By way of a November 2007 statement, the Veteran requested a postponement and was re-scheduled to appear before the Board on February 14, 2008.  By way of a February 2008 telephone contact, the Veteran requested another postponement and was re-scheduled to appear before the Board on June 12, 2008.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to an increased rating for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to April 27, 2012, the Veteran's hearing loss in his left ear was not service connected, and audiometric testing has revealed no worse than Level I hearing in the right ear.

2.  From April 27, 2012, audiometric testing has revealed no worse than Level III hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a right ear hearing loss disability prior to April 27, 2012, and a compensable disability rating for a bilateral hearing loss disability thereafter, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Stegall Concerns

In November 2010, August 2011, and February 2014, the Board remanded the appeal to the RO, via the Appeals Management Center, for further development.  The Board instructed the RO to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected hearing loss during the period of appeal.  In response, updated records have been obtained and associated with the Veteran's VBMS file.

The claims file contains an uninterpreted audiogram from September 2006 from J.G. at the First Coast Hearing Clinic.  The Board instructed that the Veteran submit a completed VA Form 4142, Authorization and Consent to Release Info to the VA, for private treatment records from J G at the First Coast Hearing Clinic in St Augustine, Florida, dated in September 2006.  The Board further requested that J G supplement the record with clarification as to the status of her state licensure, if any, and whether the word recognition scores reported in September 2006 reflected results of a controlled speech discrimination test (Maryland CNC).  In November 2010 and September 2011 letters, the AMC requested that the Veteran provide the requested authorization.  The necessary authorization was not provided, and as such, the AMC was unable to obtain the requested information.  

The Board further instructed that the Veteran was to be scheduled for an additional VA examination.  The Veteran underwent the requested VA examination in April 2012.  

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  In light of the aforementioned actions, the Board finds that there has been substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  The Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA and private treatment records have been obtained to the extent possible and associated with the claims file.  The Veteran has at no time referenced any further outstanding records that he wanted VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with VA examinations with regard to his service-connected hearing loss disability, most recently in April 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate audiological testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination was performed by an audiologist.  The information obtained during this examination is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board also observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  Here, the examiner included a discussion of the effects of the Veteran's hearing loss, and the record otherwise includes the Veteran's statements concerning its effects.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


III.  Increased Initial Rating

      A.  General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

	B.  Prior to April 27, 2012

As noted above, prior to April 27, 2012, service connection is only in effect for a hearing loss disability of the right ear.

On VA compensation and pension examination in October 2004, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
10
25
50
24

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 100 percent in the right ear.  

On VA examination in September 2005, the Veteran complained of a gradual hearing loss for approximately the prior 15 years.  He noticed the most difficulty when exposed to background noise.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
20
50
65
36

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 96 percent in the right ear.  The examiner remarked that in the right ear, the Veteran's hearing was within normal limits through 2000 Hz with a moderate to moderately-severe high frequency sensorineural hearing loss above that level.

The Veteran has submitted an uninterpreted audiogram from September 2006 from J.G. at the First Coast Hearing Clinic.

An audiogram from a private audiologist taken in September 2011 reflects pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
20
60
60
38

Speech audiometry testing revealed speech recognition ability of 96 percent in the right ear.

As a preliminary matter, the Board observes that the pure tone thresholds recorded on all of the audiological evaluations do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

Applying the method for evaluating hearing loss to the results of the Veteran's October 2004 audiological evaluation reveals Level I hearing in the right ear, based on application of the reported findings to Table VI.  The nonservice-connected left ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the method for evaluating hearing loss to the results of the Veteran's September 2005 audiological evaluation reveals Level I hearing in the right ear, based on application of the reported findings to Table VI.  The nonservice-connected left ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the method for evaluating hearing loss to the results of the Veteran's September 2011 audiological evaluation reveals Level I hearing in the right ear, based on application of the reported findings to Table VI.  The nonservice-connected left ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In light of the above findings, the Board finds that the criteria for an initial compensable disability rating for a right ear hearing loss disability prior to April 27, 2012, have not been met.

      C.  From to April 27, 2012

From April 27, 2012, service connection is in effect for a bilateral hearing loss disability.

On VA compensation and pension examination in April 2012, the Veteran reported experiencing progressively worse hearing loss.  The Veteran also reported that he frequently asked people to repeat themselves.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
25
65
60
41
LEFT
15
20
35
50
30

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 80 percent in the right ear and 96 percent in the left ear.  The examiner opined that the Veteran had sensorineural hearing loss in both ears.  

The Board observes that the pure tone thresholds recorded on the audiological evaluation does not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for either ear.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

Applying the method for evaluating hearing loss to the results of the Veteran's April 2012 audiological evaluation reveals Level III hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In light of the above findings, the Board finds that the criteria for an initial compensable disability rating for a bilateral hearing loss disability from April 27, 2012, have not been met.

	
      
D.  Entire Period of Appeal

To the extent that the Veteran and other lay persons contend that his bilateral hearing loss is more severe than currently evaluated, the Board observes that the Veteran and other lay persons of record, while competent to report symptoms such as difficulty hearing and having others talk louder, are not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The evidence shows that the Veteran experiences difficulty hearing.  The current grant of service connection represents an acknowledgement that the Veteran has a bilateral hearing loss disability as a result of his service.  The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, a compensable disability rating for hearing loss is not warranted.

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the considered disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, in reviewing the Veteran's appeal for a compensable rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of his service-connected hearing loss disability.  Additionally, the evidence does not suggest that the Veteran is unemployable because of his service-connected hearing loss disability.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for a right ear hearing loss disability prior to April 27, 2012, and a compensable disability rating for a bilateral hearing loss disability thereafter, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


